EXHIBIT TechPrecision Corporation Reports Fourth Quarter Fiscal Year 2009 Results Westminster, MA – June 24, 2009 – TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today reported financial results for the fourth quarter and fiscal year ended March 31, 2009. Fourth Quarter
